



Exhibit 10.14
EMPLOYMENT AGREEMENT
_______________


EMPLOYMENT AGREEMENT (the “Agreement”) dated January 3, 2017 by and between
Chart Industries, Inc. (the “Company”) and Gerry Vinci (the “Executive”).
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment; and
Executive desires to accept such employment and enter into such an agreement.
In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
1.Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company, on the terms and subject to the
conditions set forth in this Agreement, for the period commencing on January 3,
2017, and ending on the second anniversary of said date (the “Employment Term”).
Thereafter the Employment Term shall automatically be extended on January 3 of
each year for a period of one year from such date. In addition, in the event of
a Change in Control, the Employment Term shall automatically be extended for a
period of three years beginning on the date of the Change in Control and ending
on the third anniversary of the date of such Change in Control (unless further
extended under the immediately preceding sentence). The Company or Executive may
give notice to the other party that the Employment Term shall no longer be
extended (the “Non-Renewal Notice”), in which event the Employment Term shall
expire on the latest of: (i) such second anniversary of the original Employment
Term commencement date, (ii) such third anniversary of a Change in Control, or
(iii) the first anniversary of the delivery of such Non-Renewal Notice. In any
case, the Employment Term may be terminated earlier under the terms and
conditions set forth herein.
2.Position.
a.Title. During the Employment Term, Executive shall serve as the Company’s
Chief Human Resources Officer. In such position, Executive shall have such
duties, authority and responsibility as shall be determined from time to time by
the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer of the Company, which duties, authority and responsibility are
consistent with the position of Chief Human Resources Officer of the Company.


b.Best Efforts. During the Employment Term, Executive will devote Executive’s
full business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Board, from accepting
appointment to or continue to serve on any board of directors or trustees of any
business corporation or any charitable organization; provided in each case, and
in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 10.


c.Place of Employment. In connection with Executive’s employment by the Company,
Executive shall be currently based in Ball Ground, GA, but will be required to
travel as required by the Executive’s duties and responsibilities.


3.Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $315,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board or any duly
authorized committee thereof. Executive’s annual base salary, as in effect from
time to time, is hereinafter referred to as the “Base Salary.”


4.Annual Bonus. With respect to each full fiscal year during the Employment Term
(commencing with the 2017 fiscal year), Executive shall be eligible to earn an
annual bonus award (an “Annual Bonus”) of an amount, expressed as a percentage
of Executive’s Base Salary, as determined by the Board, or any duly authorized
committee thereof, within the first three months of each fiscal year of the
Employment Term (with it being understood that such percentage of Executive’s
Base


1

--------------------------------------------------------------------------------





Salary is the “Target”), based upon the achievement of the performance targets
established by the Board, or any duly authorized committee thereof, within the
first three months of each fiscal year during the Employment Term. The Annual
Bonus, if any, shall be paid to Executive within two and one-half (2.5) months
after the end of the applicable fiscal year. Any Annual Bonus payable hereunder
shall be determined in accordance with the terms of the Company’s Cash Incentive
Plan, as currently in effect and as it may be amended from time to time,
including any successor plan “(the Incentive Compensation Plan”). In the event
of a Change In Control as defined in the Incentive Compensation Plan, the annual
bonus may be pro-rated in accordance with the terms of the Incentive
Compensation Plan.


5.Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (other than annual bonus and
incentive plans) providing for health, life and disability insurance,
retirement, deferred compensation and fringe benefits, as well as any equity
compensation plans, as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other senior executives of the Company. Executive’s right to participate in any
Employee Benefits shall be subject to the applicable eligibility criteria for
participation and Executive shall not be entitled to any benefits under, or
based on, any Employee Benefits for any purposes of this Agreement if Executive
does not during the Employment Term satisfy the eligibility criteria for
participation in such Employee Benefits. Any equity incentive granted, awarded
and held by the Executive shall be governed by the applicable terms of any such
grant and award, and shall not be impacted by the terms of this Agreement,
except to the extent taken into account in determinations under Section 9.


6.Vacation. During the Employment Term, Executive shall be entitled to four
weeks vacation and other paid time off benefits in accordance with the policies
in Ball Ground, GA, and to be taken at such times as chosen by Executive.
 
7.Business Expenses and Perquisites.


a.Expenses. During the Employment Term, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with Company policies.
 
b.Perquisites. During the Employment Term, Executive shall be eligible for an
automobile allowance of up to $800 per month, consistent with the Company’s
current practices.


8.Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment. The provisions of this
Section 8 governs Executive’s rights upon Termination of Employment with the
Company and its affiliates. “Termination of Employment” as used in this
Agreement means the separation from service, within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended from time to time (“Code”, any
reference in this Agreement to a Section of the Code shall include all lawful
regulations and pronouncements promulgated thereunder, as well as any successor
Sections of the Code having the same or similar purpose), of Executive with the
Company and all of its affiliates, for any reason, including without limitation,
quit, discharge, or retirement, or a leave of absence (including military leave,
sick leave, or other bona fide leave of absence such as temporary employment by
the government if the period of such leave exceeds the greater of six months, or
the period for which Executive’s right to reemployment is provided either by
statute or by contract) or permanent decrease in service to a level that is no
more than Twenty Percent (20%) of its prior level. For this purpose, whether a
Termination of Employment has occurred is determined based on whether it is
reasonably anticipated that no further services will be performed by Executive
after a certain date or that the level of bona fide services Executive will
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than Twenty Percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if Executive has been providing services less than 36 months). The
terms “Terminate” or “Terminated,” when used in reference to Executive’s
employment or the Employment Period, shall refer to a Termination of Employment
as set forth in this paragraph. “Date of Termination” refers to the effective
date of Executive’s Termination of Employment.


a.Termination By the Company For Cause or By Executive Resignation Without Good
Reason.


(i)Events. The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation without Good Reason (as defined in
Section 8(c)); provided that Executive will be required to give the Company at
least 60 days advance written notice of a resignation without Good Reason.


(ii)For Cause. For purposes of this Agreement, “Cause” shall mean the
Executive’s (A) willful failure to perform duties which, if curable, is not
cured promptly, or in any event within ten (10) days, following the first


2

--------------------------------------------------------------------------------





written notice of such failure from the Company, (B) commission of, or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude, (C)
willful malfeasance or misconduct which is demonstrably injurious to the Company
or its subsidiaries or affiliates, (D) material breach of the material terms of
this Agreement, including, without limitation, any non-competition,
non-solicitation or confidentiality provisions, (E) commission of any act of
gross negligence, corporate waste, disloyalty or unfaithfulness to the Company
which adversely affects the business of the Company or its subsidiaries or
affiliates, or (F) any other act or course of conduct which will demonstrably
have a material adverse effect on the Company, a subsidiary or affiliate’s
business.


(iii)Compensation. If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns without Good Reason, Executive shall be entitled
to receive the amounts in clauses (A) through (D) below referred to herein as
“Accrued Rights”:


(A)the Base Salary through the Date of Termination;


(B)any Annual Bonus earned, but unpaid, as of the Date of Termination for the
immediately preceding fiscal year, paid in accordance with Section 4 (except to
the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company);


(C)reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s Termination of Employment; provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
Termination of Employment; and


(D)such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company, including payment for any accrued but
unused vacation within 30 days following the date of Executive’s Date of
Termination.


Following such Termination of Employment by the Company for Cause or resignation
by Executive without Good Reason, except as set forth in this Section 8(a)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.
b.Disability or Death.


(i)Events. The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twenty-four (24) consecutive month period to perform Executive’s
duties (such incapacity is hereinafter referred to as “Disability”). In no event
shall an Executive’s employment be continued beyond the 29th month of absence
due to Executive’s Disability. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.


(ii)Compensation. Upon Executive’s Termination of Employment hereunder for
either Disability or death, Executive or Executive’s estate (as the case may be)
shall be entitled to receive:


(A)the Accrued Rights; and


(B)a pro rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof for such year based upon
the Company’s actual results for the year of termination and the percentage of
the fiscal year that shall have elapsed through the Executive’s Date of
Termination, payable to Executive pursuant to Section 4 had Executive’s
employment not terminated.


Following Executive’s Termination of Employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.


3

--------------------------------------------------------------------------------





c.Termination by the Company Without Cause or Resignation by Executive for Good
Reason.


(i)Events. The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s resignation for Good
Reason at any time including during the Protected Period.


(ii)Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s consent: (i) a material diminution in Executive’s base
salary (excluding any general salary reduction similarly affecting substantially
all other senior executives of the Company as a result of a material adverse
change in the Company’s prospects or business); (ii) a material diminution in
Executive’s authority, duties, or responsibilities; (iii) a material change in
the geographic location at which Executive must perform services; or (iv) any
other action or inaction that constitutes a material breach by the Company of
this Agreement; provided, however, that “Good Reason” shall not be deemed to
exist unless: (A) the Executive has provided notice to the Company of the
existence of one or more of the conditions listed in (i) through (iv) within 90
days after the initial occurrence of such condition or conditions; and (B) such
condition or conditions have not been cured by the Company within 30 days after
receipt of such notice. Simply the receipt by the Executive of a Non-Renewal
Notice from the Company shall not, in and of itself, be deemed to be an event of
“Good Reason” under this Agreement.


(iii)Protected Period. For purposes of this Agreement, “Protected Period” shall
mean the period of time commencing on the date of a Change in Control and ending
two years after such date.


(iv)Change in Control. For purposes of this Agreement, “Change in Control” shall
mean, with respect to the Executive, the happening of any of the following
events (but only if with respect to the Executive, such event would constitute a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation, as defined
under Section 409A of the Code):


(A)a change in the ownership of the Company (or any affiliate which either
employs the Executive or is a direct or indirect parent of such employer) by
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company (or such an affiliate) that, together with
stock held by such person or group, constitutes more than Fifty Percent (50%) of
the total fair market value or total voting power of the stock of the Company
(or such an affiliate). However, if any one person, or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company (or such an affiliate),
the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Control. (An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company (or such an affiliate) acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this definition. This parenthetical phrase applies only when there is a transfer
of stock of the Company (or issuance of stock of the Company) (or such an
affiliate) and stock in the Company (or such an affiliate) remains outstanding
after the transaction.)


(B)a change in effective control of the Company (or any affiliate which either
employs the Executive or is a direct or indirect parent of such employer) by
which:


(1)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company (or
such an affiliate) possessing Thirty Percent (30%) or more of the total voting
power of the stock of the Company (or such an affiliate); or


(2)    a majority of members of the Board of Directors is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors before the date of the
appointment or election.


(C)a change in the ownership of a substantial portion of the assets of the
Company (or any affiliate which either employs the Executive or is a direct or
indirect parent of such employer) by which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company (or such an affiliate) that have a total gross fair
market value equal to or more than Forty Percent (40%) of the total gross fair
market value of all of the assets of the Company (or such an affiliate)
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the corporation, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.


4

--------------------------------------------------------------------------------





For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
(v)Compensation if Terminated Outside of Protected Period. If, at any time other
than during the Protected Period, the Executive’s employment is terminated by
the Company without Cause (other than by reason of death or Disability) or if
Executive resigns for Good Reason within 6 months of the condition giving rise
to the good reason, Executive shall be entitled to receive:


(A)the Accrued Rights;


(B)subject to Executive’s (x) continued compliance with the provisions of
Sections 10 and 11 and (y) execution and delivery of a general release of claims
against the Company and its affiliates in a form reasonably acceptable to the
Company, payment in one lump sum of:


(1)    100% of the greater of the current Base Salary or Executive’s highest
Base Salary paid within the Employment Term; plus


(2)    the greater of (i) 100% of Executive’s Target Annual Bonus for the fiscal
year in which Executive’s Termination of Employment occurs or (ii) 100% of
Executive’s Target Annual Bonus for the fiscal year immediately preceding the
fiscal year in which Executive’s Termination of Employment occurs,


payable to Executive in one lump sum immediately following the expiration of the
revocation period provided for in such release, but in no event later than two
and a half (2-1/2) months after the end of the year in which the Executive’s
Termination of Employment occurred; and
(C)a lump sum payment equal to the premium subsidy the Company would have
otherwise paid on Executive’s behalf under the Company’s health insurance plan
had he remained employed for the twelve (12) months period following the Date of
Termination.


(vi)Compensation if Terminated during Protected Period. If, during the Protected
Period, either the Executive’s employment is Terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason, Executive shall be entitled to receive:


(A)the Accrued Rights;


(B)subject to Executive’s (x) continued compliance with the provisions of
Sections 10 and 11 and (y) execution and delivery of a general release of claims
against the Company and its affiliates in a form reasonably acceptable to the
Company, payment in one lump sum of:


(1)    100% of the greater of the current Base Salary or Executive’s highest
Base Salary paid within the Employment Term; plus


(2)    the greater of (i) 100% of Executive’s Target Annual Bonus for the fiscal
year in which Executive’s Termination of Employment occurs or (ii) 100% of
Executive’s Target Annual Bonus for the fiscal year immediately preceding the
fiscal year in which the Change in Control occurs;


payable generally within ten (10) business days after Executive’s Date of
Termination, or, if later, upon the expiration of the revocation period provided
for in such release, except when such payment is delayed and paid in accordance
with Section 9(b) for a determination under Section 9, but in no event later
than two and a half (2-1/2) months after the end of the year in which the
Executive’s Termination of Employment occurred; and


5

--------------------------------------------------------------------------------





(C)a lump sum payment equal to the premium subsidy the Company would have
otherwise paid on Executive’s behalf under the Company’s health insurance plan
had he remained employed for the twelve (12) months period following the Date of
Termination. \


Following Executive’s Termination of Employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 8(c), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.
d.Expiration of Employment Term.


(i)Election Not to Renew the Employment Term. In the event either party provides
the other with the Non-Renewal Notice pursuant to Section 1, unless Executive’s
employment is earlier terminated pursuant to paragraphs (a), (b) or (c) of this
Section 8, the expiration of the Employment Term and the Executive’s Termination
of Employment hereunder (whether or not Executive continues as an employee of
the Company thereafter) shall be deemed to occur on the close of business on the
last day of such Employment Term and Executive shall be entitled to receive the
Accrued Rights. The Company’s providing of a Non-Renewal Notice under Section 1
shall not prejudice in any way Executive’s right to assert an event of Good
Reason (as such term is defined above), whether related to such Non-Renewal
Notice or otherwise, at any time during the Employment Term.


Following such termination of Executive’s employment hereunder, except as set
forth in this Section 8(d)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
(ii)Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 10,
11 and 12 of this Agreement shall survive any termination of this Agreement or
Executive’s Termination of Employment hereunder.


e.Notice of Termination. Any purported Termination of Employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 13(i) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for Termination of Employment under
the provision so indicated.


f.Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.


9.Conditional Reduction in Payments.
a.Notwithstanding anything in this Agreement to the contrary, in the event that
it shall be determined (as hereafter provided) that any payment or distribution
provided for pursuant to the terms of this Agreement for the benefit of
Executive, when aggregated with any other payments or benefits received or
receivable by Executive (individually and collectively, a “Payment”), would
constitute “parachute payments” within the meaning of Section 280G of the Code,
and would be subject to the excise tax imposed by Section 4999 of the Code or to
any similar tax imposed by state or local law, or to any interest or penalties
with respect to such taxes (such tax or taxes, together with any such interest
and penalties, being hereafter collectively referred to as the “Excise Tax”),
then Executive’s payments under Section 8 hereof shall be either:


(i)delivered in full, or


(ii)reduced to the minimum extent necessary so that no portion of the Payment,
after such reduction, constitutes an Excess Parachute Payment (as defined in
Section 280G(b) of the Code) (the amount of such reduction shall be referred to
as the “Excess Amount”);


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.


6

--------------------------------------------------------------------------------





b.All determinations required to be made under this Section 9, including whether
an Excise Tax is payable by Executive and the amount of such Excise Tax and
whether a reduction in the Payment is to be made and the amount of such Excess
Amount, if any, shall be made by a nationally recognized accounting firm
proposed by the Company and reasonably acceptable to Executive (which accounting
firm shall be the “Accounting Firm” hereunder). The Company or Executive shall
direct the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and Executive within 30 calendar days after the
Date of Termination, if applicable, and any other time or times as may be
requested by the Company or Executive. The Company shall pay Executive’s
payments under Section 8 hereof, as reduced or not reduced pursuant to the final
determination of the Accounting Firm and Subsection 9(a) above, no later than
the time otherwise required hereunder. If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall, at the same time as it makes such
determination, furnish the Company and Executive an opinion that Executive has
substantial authority not to report any Excise Tax on Executive’s federal, state
or local income or other tax return.


c.As a result of the uncertainty in the application of Section 4999 of the Code
and the possibility of similar uncertainty regarding applicable state or local
tax law at the time of any determination by the Accounting Firm hereunder, it is
possible that, pursuant to a final determination of a court or an Internal
Revenue Service proceeding which has been finally and conclusively resolved, an
Excess Parachute Payment was received by Executive which would have been
intended to be reduced by the Excess Amount pursuant to Subsection 9(a) above.
In such case, then such amount received by Executive shall be deemed to be an
overpayment, and Executive shall repay the amount equal to the Excess Amount (to
the extent received by Executive) to the Company on demand (but no less than ten
days after Executive receives written demand).


d.The Company and Executive shall each provide the Accounting Firm access to and
copies of any books, records and documents in the possession of the Company or
Executive, as the case may be, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by Subsection
9(b). Any determination by the Accounting Firm as to the amount of any Excess
Amount shall be binding upon the Company and Executive.


e.The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Subsection 9(b) shall
be borne by the Company.


10.    Non-Competition.


a.Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:


(i)During the Employment Term and the twelve (12) months following the date of
Executive’s Termination of Employment (the “Restricted Period”), Executive will
not, whether on Executive’s own behalf or on behalf of or in conjunction with
any person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly solicit or assist in soliciting in competition with the Company, the
business of any client or customer or prospective client or customer:


(A)with whom Executive had personal contact or dealings on behalf of the Company
during the one year period preceding the earlier of the Executive’s Termination
of Employment or such solicitation;


(B)with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year immediately preceding the
Executive’s Termination of Employment; or


(C)for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive’s Termination of Employment.


(ii)During the Restricted Period, Executive will not directly or indirectly:


(A)engage in (1) the business of manufacturing equipment used in (x) the
production, storage and end-use of hydrocarbon and industrial gases business or
(y) low temperature and cryogenic applications, (2) any other businesses which
the Company or its subsidiaries engage in during the term of Executive’s
employment with the Company and (3) any businesses which, as of the date of
Executive’s Termination of Employment, the Company or its subsidiaries both (x)
have specific plans to conduct in the future (and as to which Executive is aware
of such planning) and (y) have allocated or invested capital as of the date of
such Termination of Employment (a “Competitive Business”);




7

--------------------------------------------------------------------------------





(B)enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;


(C)acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or


(D)interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.


(iii)Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or quotation system or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.


(iv)During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:


(A)solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or


(B)hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s Termination of Employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.


(v)During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.


b.It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 10 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


11.Confidentiality; Intellectual Property.


a.Confidentiality.


(i)Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person other than the Company; or (y)
disclose, divulge, reveal, communicate, share, transfer or provide access to any
Person outside the Company (other than its professional advisers who are bound
by confidentiality obligations or other than in performing his or her duties on
behalf of the Company consistent with Company policies), any non-public,
proprietary or confidential information--including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals -- concerning the past,
current or future business, activities and operations of the Company, its
subsidiaries or affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (“Confidential Information”)
without the prior written authorization of the Board or a duly authorized
committee thereof.


(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality


8

--------------------------------------------------------------------------------





obligation; or (c) required by law to be disclosed; provided that Executive
shall give prompt written notice to the Company of such requirement, disclose no
more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment.


(iii)Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.


b.Intellectual Property.


(i)If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and/or with the use of any of the Company’s resources
(“Company Works”), Executive shall promptly and fully disclose same, to the best
of his or her knowledge, to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.


(ii)Executive shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Company Works.


(iii)Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.


(iv)The provisions of Section 11 shall survive the Executive’s Termination of
Employment for any reason.


12.Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 10 or Section 11 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.


13.Miscellaneous.


a.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.




9

--------------------------------------------------------------------------------





b.Dispute Resolution. Except as otherwise provided in Section 12 of this
Agreement, any controversy, dispute, or claim arising out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in Cleveland, Ohio, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the "Rules"). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Any of the parties may demand arbitration by written notice to the
other and to the Arbitrator set forth in this Section 13(b) ("Demand for
Arbitration"). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees to treat as confidential the results of any arbitration
(including, without limitation, any findings of fact and/or law made by the
arbitrator) and not to disclose such results to any unauthorized person. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Agreement, each
party shall pay its own legal fees and expenses except to the extent set forth
in Section 13(p), provided, however, that the Company agrees to pay the cost of
the Arbitrator’s fees.


c.Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.


d.No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


e.Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


f.Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. The Company will require any person or entity which is an affiliate or
a successor in interest to substantially all of the business operations of the
Company to assume all obligations of the Company under this Agreement.


g.Set-Off; No Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates (the “debt”), where such debt is incurred in the ordinary
course of the service relationship between Executive and the Company, the entire
amount of reduction in any of the Company’s taxable years does not exceed $5,000
and the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from Executive. Executive shall not
be required to mitigate the amount of any payment provided for pursuant to this
Agreement by seeking other employment.


h.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


i.Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:
Chart Industries, Inc.
One Infinity Corporate Centre Drive, Suite 300
Garfield Heights, Ohio 44125
Facsimile: (440) 753-1491


10

--------------------------------------------------------------------------------





Attention:     Chief Financial Officer and General Counsel


If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
j.Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.


k.Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates, except that this Agreement
does not supercede any stock option agreement, performance unit agreement,
restricted stock agreement or indemnification agreement.


l.Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.


m.Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


n.Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


o.Compliance with Section 409A. Notwithstanding anything herein to the contrary,
(i) if at the time of Executive’s Termination of Employment with the Company
Executive is a “specified employee” as defined in Section 409A of the Code, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such Termination of Employment is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s Termination of Employment with the Company (or the
earliest date as is permitted under Section 409A of the Code), (ii) any
reimbursements provided under the Agreement, including, but not limited to, in
Sections 8.a.(iii)(C) and 13(p), shall be made no later than the end of
Executive’s taxable year following Executive’s taxable year in which such
expense was incurred; in addition, the amounts eligible for reimbursement, or
in-kind benefits to be provided, during any one taxable year under this
Agreement may not affect the expenses eligible for reimbursement in any other
taxable year under this Agreement, and (iii) if any other payments of money or
other benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board or any duly authorized committee thereof, that does not
cause such an accelerated or additional tax or result in an additional cost to
the Company. The Company shall consult with Executive in good faith regarding
the implementation of the provisions of this Section 13(o); provided that
neither the Company nor any of its employees or representatives shall have any
liability to Executive with respect thereto.


p.Enforcement Costs. The Company is aware that upon the occurrence of a Change
in Control the Board of Directors or a shareholder of the Company may then cause
or attempt to cause the Company to refuse to comply with its obligations under
this Agreement, or may cause or attempt to cause the Company to institute, or
may institute, litigation or arbitration seeking to have this Agreement declared
unenforceable, or may take, or attempt to take, other action to deny Executive
the benefits intended under this Agreement. In these circumstances, the purpose
of this Agreement could be frustrated. It is the intent of the Company that
Executive not be required to incur the expenses associated with the enforcement
of Executive’s rights under this Agreement by litigation, arbitration or other
legal action because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Executive hereunder, nor be bound
to negotiate any settlement of Executive’s rights hereunder under threat of
incurring such expenses. Accordingly, if at any time following a Change in
Control, it should appear to Executive that the Company has failed to comply
with any of its obligations under this Agreement or the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any litigation, arbitration or other legal action designed to deny,
diminish or recover from Executive the benefits intended to be provided to
Executive hereunder, and Executive has complied with all of Executive’s
obligations under Sections 10 and 11, then the Company irrevocably authorizes
Executive from time to time to retain counsel of Executive’s choice at the
expense of


11

--------------------------------------------------------------------------------





the Company as provided in this Section 13(p) to represent Executive in
connection with the initiation or defense of any litigation, arbitration or
other legal action, whether by or against the Company or any Director, officer,
shareholder or other person affiliated with the Company, in any jurisdiction.
The Company’s obligations under this Section 13(p) shall not be conditioned on
Executive’s success in the prosecution or defense of any such litigation,
arbitration or other legal action. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to Executive entering into an attorney-client relationship
with such counsel, and in that connection the Company and Executive agree that a
confidential relationship shall exist between Executive and such counsel. The
reasonable fees and expenses of counsel selected from time to time by Executive
as hereinabove provided shall be paid or reimbursed to Executive by the Company
on a regular, periodic basis no later than 30 days after presentation by
Executive of a statement or statements prepared by such counsel in accordance
with its customary practices, up to a maximum of $250,000 per year for each of
the two years following the year in which the Change in Control occurs, provided
that Executive presents such statement(s) no later than 30 days prior to the end
of Executive’s taxable year following the year in which such expenses were
incurred. Notwithstanding the foregoing, this Section 13(p) shall not apply at
any time unless a Change in Control has occurred.










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


CHART INDUSTRIES, INC.                /s/ Gerald Vinci
(“Company”)                        Gerry Vinci (“Executive”)


By:_/s/ William C. Johnson___________________
Name:_William C. Johnson___________________
Title: _President and COO____________________




12